EXHIBIT 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AGREEMENT

This Amendment No. 2 to Amended and Restated Loan Agreement (this “Amendment”),
is entered into as of December 28, 2005, with reference to the Amended and
Restated Loan Agreement dated as of December 14, 2001 (as heretofore amended by
an Amendment No. 1 dated as of June 7, 2005, and as it may hereafter be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
among Wheeling Island Gaming, Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (each a “Lender, and collectively, the
“Lenders”) and Bank of America, N.A., as Administrative Agent (“Administrative
Agent”).  Capitalized terms used herein and not otherwise defined are used with
the meanings set forth for those terms in the Loan Agreement.

Borrower and the Administrative Agent, acting with the consent of the Lenders
required by Section 11.2 of the Credit Agreement, hereby amend the Loan
Agreement as follows:

AGREEMENT

1.             Amendment to Section 1.1 — Revised Definition.  The following
defined term set forth in Section 1.1 of the Loan Agreement is amended to read
in its entirety as follows:

                                “Maturity Date” means January 19, 2007.

2.             Conditions Precedent.  The effectiveness of this Amendment shall
be conditioned upon the Administrative Agent’s receipt of the following:

(a)           an original of this Amendment, duly executed by the Borrower;

(b)           a Consent of Guarantor, in the form attached hereto as Exhibit A,
duly executed by each of the parties thereto;

(c)           a Consent of Lender, in the form attached hereto as Exhibit B,
duly executed by each of the Requisite Lenders;

(d)           an Amendment to the Deeds of Trust extending the Maturity Date of
the Indebtedness under the Loan Agreement; and

(e)           such other documents and assurances as the Administrative Agent
may require.

3.             Representation and Warranty.  Borrower represents and warrants to
the Administrative Agent and the Lenders that no Default or Event of Default has
occurred and remains continuing, and that each of the representations and
warranties of Borrower set forth in the Loan Agreement is true and correct as of
the date hereof (other than those which relate by their terms solely to another
date).

4.             Confirmation.  In all other respects, the terms of the Loan
Agreement and the other Loan Documents are hereby confirmed.

 

S-1

--------------------------------------------------------------------------------


 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and any party hereto may execute any counterpart, each of which
when executed and delivered will be deemed to be an original and all of which
counterparts of this Amendment when taken together will be deemed to be but one
and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

S-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WHEELING ISLAND GAMING, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

Exhibit A

Form of Guarantor Consent

CONSENT OF GUARANTORS

This Consent of Guarantors is delivered with reference to the Amended and
Restated Loan Agreement dated as of December 14, 2001 (as heretofore amended by
an Amendment No. 1 dated as of June 7, 2005, and as it may hereafter be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Wheeling Island Gaming, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (each a “Lender, and
collectively, the “Lenders”), and Bank of America, N.A., as Administrative Agent
(“Administrative Agent”).  Capitalized terms used but not defined in this
Consent of Guarantors have the meanings given to them in the Loan Agreement.

Each of the undersigned hereby consents to the execution, delivery and
performance of the proposed Amendment No. 2 to the Amended and Restated Loan
Agreement (the “Amendment”) by the Borrower, substantially in the form presented
to the undersigned as a draft, and agrees that nothing contained therein shall
diminish, alter, amend or otherwise affect any of the undersigned’s obligations
to the Administrative Agent, for the benefit of Lenders, under the Amended and
Restated Guaranty dated December 14, 2001 (as amended, the “Guaranty”).  Each of
the undersigned further confirms that the Guaranty shall continue in full force
and effect and agrees that the undersigned shall continue to be liable under
such Guaranty in accordance with the terms thereof.  Each of the undersigned
further confirms that it has no defense, counterclaim or offset right whatsoever
with respect to its obligations under the Guaranty.

 

WDRA FOOD SERVICE, INC.,

 

WHEELING LAND DEVELOPMENT CORP,

a West Virginia corporation

 

a West Virginia corporation

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Dated as of: December 28, 2005

 

-1-

--------------------------------------------------------------------------------


 

Exhibit B

Form of Lender Consent

CONSENT OF LENDER

This Consent of Lender is delivered with reference to the Amended and Restated
Loan Agreement dated as of December 14, 2001 (as heretofore amended by an
Amendment No. 1 dated as of June 7, 2005, and as it may hereafter be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Wheeling Island Gaming, Inc., a Delaware corporation, the lenders
from time to time party thereto (each a “Lender, and collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent (“Administrative
Agent”).  Capitalized terms used but not defined in this Consent of Lender have
the meanings given to them in the Loan Agreement.

The undersigned Lender hereby consents to the execution, delivery and
performance of the proposed Amendment No. 2 to the Amended and Restated Loan
Agreement (the “Amendment”) by the Administrative Agent on behalf of the
Lenders, substantially in the form presented to the undersigned as a draft.

 

 

 

 

 

[Typed/Printed Name of Lender]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated as of: December 28, 2005

 

 

 

 

 

-1-

 

--------------------------------------------------------------------------------